Original application by the State, on the relation of the National Boston-Montana Mines Corporation and others, for a writ of mandamus directed to the District Court of Deer Lodge County and R. E. McHugh, Judge thereof, to compel respondents to call in another Judge to preside in a cause entitled John de Kay v. National Boston-Montana Mines Corporation et al., pending in said court. The petition for an alternative writ was granted on October 27, 1938, and made returnable on November 21, thereafter. On the return day *626a stipulation of the parties was filed for the dismissal of the application, and its dismissal was accordingly ordered.
Messrs. W. H. Maloney and William B. Frame, for Relators.
Mr. R. Lewis Brown and Messrs. Emigh & Murray, for Respondents.